385 U.S. 203
87 S. Ct. 407
17 L. Ed. 2d 300
NEW ENGLAND MOTOR RATE BUREAU, INC., et al.v.UNITED STATES et al.
No. 591.
Supreme Court of the United States
December 5, 1966

Peter T. Beardsley, R. Edwin Brady, Bryce Rea, Jr., Guy H. Postell, John W. McFadden, Harry C. Ames, Roland Rice, Homer S. Carpenter, John S. Fessenden and Richard R. Sigmon, for appellants.
Solicitor General Marshall, Assistant Attorney General Turner, Howard E. Shapiro, Robert W. Ginnane and Leonard S. Goodman, for the United States and others.
William Q. Keenan, for intervenor Railway Express Agency, Inc.
Arthur A. Arsham, for intervenors National Small Shipments Traffic Conference, Inc., and others.
PER CURIAM.


1
The motions to affirm are granted and the judgment is affirmed.